Citation Nr: 0416587	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-17 579A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for Crohn's disease as due to Agent Orange 
exposure has been received.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for hepatitis C based on VA 
surgery in July 1997.  


REPRESENTATION

Appellant represented by:	Kevin P. Shea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1967 to May 
1969.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2001 rating action that 
denied service connection for Crohn's disease, as due to 
Agent Orange exposure, and for hepatitis C, as well as 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for hepatitis C based on VA surgery in 
July 1997.  A Notice of Disagreement was received in October 
2001, and a Statement of the Case (SOC) was issued in 
September 2002.  A Substantive Appeal was received in 
November 2002.

In September 2003, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.  
During the hearing, the veteran withdrew his appeal with 
respect to the issue of service connection for hepatitis C.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
send in all pertinent evidence in his possession.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The VCAA also requires VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).

In this case, appellate review discloses that the veteran was 
hospitalized at the VA Medical Center (VAMC) in Richmond, 
Virginia from July 7 to 13, 1997.  A summary report of that 
period of hospitalization discloses that the veteran 
underwent blood transfusions following surgery for a total 
right hip arthroplasty.  However, the complete records of 
this period of hospitalization, to specifically include 
records of blood transfusions and consent forms signed by the 
veteran, are not of record, and the Board finds that 
equitable adjudication of the claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 requires 
that they, and all pertinent post-hospital outpatient follow-
up records, be reviewed prior to an appellate decision in 
this appeal.  

The veteran has also claimed follow-up treatment for the 
disabilities at issue at the Hampton, Virginia VAMC.  
Appellate review discloses that only nursing notes from the 
Hampton VAMC are currently of record, and that the record 
lacks additional outpatient records of treatment for the 
disabilities at issue, to include a report of laboratory 
tests conducted on March 8, 2000 with hepatitis C results.  
In a February 2004 statement, a Hampton VAMC physician opined 
that the veteran had hepatitis C that he may have contracted 
during surgery for hip repair in 1996 (sic).  However, the 
doctor did not state the rationale for his conclusion, or 
what medical evidence he reviewed in arriving at this 
conclusion.   

In his Substantive Appeal, the veteran contended that blood 
tests performed at the Portsmouth, Virginia Naval Medical 
Center including on March 26, 2001 showed evidence of 
hepatitis C.  Appellate review discloses that no recent 
medical evidence from that military medical facility is of 
record.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file the complete records of the 
veteran's hospitalization at the Richmond VAMC from July 7 to 
13, 1997, and any follow-up outpatient treatment records, as 
well as all outstanding pertinent records from the Hampton 
VAMC from 1997 to the present time.  The RO should also 
obtain and associate with the claims file copies of all 
records of evaluation of the veteran in recent years at the 
Portsmouth, Virginia Naval Medical Center up to the present 
time.  The current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities should be followed.

Finally, the Board finds that equitable adjudication of the 
38 U.S.C.A. § 1151 claim on appeal requires that this case be 
referred to a VA physician who is a specialist in liver 
disease for medical opinion as to whether the veteran has 
hepatitis C that was caused by blood transfusions following 
VA surgery in July 1997, and if so, whether the proximate 
cause of such hepatitis C was VA fault.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.    

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Richmond VAMC the complete 
electronically-maintained and/or 
handwritten records of the veteran's 
hospitalization there from July 7 to 13, 
1997, and any outpatient follow-up 
treatment.  These should specifically 
include all examination reports, 
consultation reports, doctors' orders, 
blood transfusion reports, medication 
orders, and nurses' notes, and any 
consent forms signed by the veteran.  

If the records obtained do not include 
all of the abovementioned records, the 
VAMC Director or his designee should 
prepare a report for the record 
describing in detail the nature of the 
medical records search conducted, and 
certifying, if such is the case, and in 
accordance with the mandate of the U.S. 
Court of Appeals for Veterans Claims 
(Court) in Dixon v. Derwinski, 3 Vet. 
App. 261 (1992), 38 U.S.C.A. 
§ 5103A(b)(3), and 38 C.F.R. § 3.159(c) 
that all such remaining records have been 
irretrievably lost, and that further 
efforts to obtain them are not justified. 

All records/responses received should be 
associated with the claims file.  

2.  The RO should request from the 
Hampton VAMC copies of all records of 
treatment and evaluation of the veteran 
for gastrointestinal disease and 
hepatitis from 1997 to the present time.  
These should specifically include a 
report containing the results of 
laboratory tests for hepatitis C 
conducted on March 8, 2000, and any 
records of treatment and evaluation by 
Frank Lee, M.D.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.
  
3.  The RO should request from the 
Portsmouth, Virginia Naval Medical Center 
copies of all records of treatment and 
evaluation of the veteran for 
gastrointestinal disease and hepatitis 
from 1997 to the present time.  These 
should specifically include the results 
of blood tests performed on March 26, 
2001 and any records regarding treatment 
of and/or evaluation for hepatitis C.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

4.  The RO should furnish to the veteran 
and his attorney a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (as well as that 
requested, but not yet received) that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for all gastrointestinal 
disease and hepatitis that are not 
currently of record.   

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim during the one-year 
period).  

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should forward the claims file to a VA 
physician who is a specialist in liver 
disease for review.  The doctor should be 
informed that what is sought is medical 
opinion based upon the existing medical 
evidence of record, not a new examination 
of the veteran, unless in his opinion 
such new examination is necessary in 
order to render the medical opinion on 
the matters requested. 

The physician should render opinion, 
consistent with the record and with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
veteran has hepatitis C that was caused 
by blood transfusions following VA 
surgery in July 1997, and if so, whether 
the proximate cause of such hepatitis C 
was (a) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA during hospitalization in July 
1997, or (b) an event not reasonably 
foreseeable.

The complete rationale for the 
conclusions reached should be set forth 
in a printed (typewritten) report.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

10.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
supplemental SOC (to include clear 
reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  In addition, the VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


